DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claim 1 is interpreted to be a sub-combination claim that only positively claims the anchoring device. The rack mount system, frame, plurality of openings, and fasteners are not positively claimed and are only referred to in a functional manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castillo 6,422,399.

Regarding claim 1, Castillo discloses an anchoring device (Fig 2A, #210) for or capable of securing an object within a rack mount system using fasteners, the rack mount system having a frame that defines a plurality of openings, the anchoring device (Fig 2A, #210) comprising:

a base portion (Fig 2A, #210) having a flush face (rear face) that is opposite an anchor face (front face), which each extend from an upper edge to a lower edge and also from a first side to a second side, wherein the base portion (Fig 2A, #210) defines a plurality of apertures (annotated Fig 2A below) within the anchor face (front face); and

a plurality of hooks (annotated Fig 2A below) for securing the anchoring device to the rack mount system, each of the plurality of hooks (annotated Fig 2A below) including a horizontal arm and a vertical arm (shown in Fig 2A), wherein each horizontal arm has a base end that is opposite a distal end (shown in Fig 2A), wherein each vertical arm has an upper end that is opposite a lower end (shown in Fig 2A), and wherein the base end of each horizontal arm is coupled to the anchor face of the base portion and the distal end of each horizontal arm is coupled to the upper end of one vertical arm (shown in Fig 2A),

wherein the plurality of hooks (annotated Fig 2A below) is configured to be received within the plurality of openings in the rack mount system such that the anchoring device is secured thereto; and

wherein the plurality of apertures (annotated Fig 2A below) in the base portion (Fig 2A, #210) align with the plurality of openings in the rack mount system when the anchoring device (Fig 2A, #210) is secured thereto such that the object is securable or capable of being secured to the rack mount system by engaging at least one of the fasteners with at least one of the plurality of apertures (annotated Fig 2A below) in the anchoring device.


    PNG
    media_image1.png
    615
    978
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 09/16/22 have been fully considered but they are not persuasive.
Applicant’s arguments that “the applicant respectfully disagrees with this assertion. Castillo does not teach an anchoring device configured for securing a object to a rack mount system via engagement of fasteners with the specific apertures being claimed. In particular, the claimed apertures must be those aligned with the openings in the rack mount system when the anchoring device is secured thereto. This is not how
objects are secured via the Castillo device. It is not enough to assert that Castillo generally allows for securing objects to a rack mount system. The apertures that engage the fasteners for secure the object must be the same apertures aligned with the openings in the rack mount system, as claimed” are not persuasive. 

The examiner maintains that claim 1 does not positively claim the rack mount system, frame, plurality of openings, and fasteners and they are only referred to in a functional manner. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the examiner maintains that Castillo is an anchoring device that is capable of securing an object to a rack mount system. The examiner maintains that the apertures (Castillo, annotated Fig 2A above) are capable of aligning with openings in a rack (not shown) (the rack is not positively claimed, i.e. a rack with very large openings that can fit both the hooks (Castillo, annotated Fig 2A above) and apertures (Castillo, annotated Fig 2A above) of Castillo) to secure an object thereto with a fastener.   

Allowable Subject Matter
Claims 2-12and 19-20 are allowed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Primary Examiner, Art Unit 3631